Case 1:20-cv-03161-JPH-TAB Document 24 Filed 04/22/21 Page 1 of 5 PageID #: 177




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

JESSE EDWARD ATWOOD,                                     )
                                                         )
                              Plaintiff,                 )
                                                         )
                         v.                              )     No. 1:20-cv-03161-JPH-TAB
                                                         )
SHELBY COUNTY SHERIFF'S                                  )
DEPARTMENT,                                              )
SHELBY COUNTY CRIMINAL JUSTICE                           )
CENTER,                                                  )
CITY OF SHELBYVILLE,                                     )
                                                         )
                              Defendants.                )

                 Order Screening Amended Complaint, Dismissing Claims, and
                               Directing Further Proceedings

        Plaintiff, Jesse Atwood, is an inmate at Branchville Correctional Facility. He brings th is

 action alleging constitutional violations stemming from an arrest in Shelby County, Indiana.

        Mr. Atwood's complaint was dismissed for failure to state a claim, and he was provided

 an opportunity to amend his complaint. Dkt. 20. His amended complaint, dkt. 21, is now the

 operative complaint and is subject to screening pursuant to 28 U.S.C. § 1915A(b).

                                           II. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint, or any

 portion of the amended complaint, if it is frivolous or malicious, fails to state a claim f or relief ,

 or seeks monetary relief against a defendant who is immune from such relief. In determining

 whether the amended complaint states a claim, the Court applies the same standard as when

 addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v.

 Moats, 851 F.3d 714, 720 (7th Cir. 2017). Thus, for the amended complaint to survive dismissal,

 it "must contain sufficient factual matter, accepted as true, to state a claim for relief that is


                                                     1
Case 1:20-cv-03161-JPH-TAB Document 24 Filed 04/22/21 Page 2 of 5 PageID #: 178




 plausible on its face. A claim has facial plausibility when the plaintiff pleads factual content th at

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by

 Mr. Atwood are construed liberally and held to a less stringent standard than f ormal pleadings

 drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation

 omitted).

                                    II. The Amended Complaint

        Mr. Atwood brings this action under 42 U.S.C. § 1983. He names five defendants: (1) the

 State of Indiana, (2) Shelby County, (3) Deputy Sheriff Kenneth Thompson, (4) Deputy

 Prosecutor Edward Zych, and (5) Deputy Prosecutor Jeremy Pasel.

        According to the amended complaint,

        Deputy Sheriff [Thompson] filed fraudulent malicious charges on me after a false
        report was made on me, prosecutors "requested" charging information, with
        Deputy Thompson changing key facts in order to arrest. Prosecutors maliciously
        prosecuted me having me arrested. The defendants had no probable cause to arrest
        and I was denied a fair trial with charges later dismissed, action then terminated in
        my (plaintiff's) favor. The errors of misstatement by Deputy Prosecutor [sic]
        Kenneth Thompson's original affidavit were false in order to make my arrest.

 Dkt. 21 at 2.

        He alleges that the false arrest deprived him of his Fourteenth Amendment right to d u e

 process because he was detained for four months, lost his job, and missed the birth of his

 daughter.




                                                   2
Case 1:20-cv-03161-JPH-TAB Document 24 Filed 04/22/21 Page 3 of 5 PageID #: 179




                                          III. Discussion

        Mr. Atwood's complaint must be dismissed for failure to state a claim upon which

 relief can be granted.

        Any claim against deputy prosecutors Zych and Pasel must be dismissed because they are

 entitled to absolute immunity. "Prosecutors are absolutely immune for actions they undertake in

 their capacities as prosecutors, even including malicious prosecution unsupported b y probab le

 cause." Archer v. Chisholm, 870 F.3d 603, 612 (7th Cir. 2017).

        Any claim against Shelby County is dismissed because, in Indiana, the county is not a

 proper defendant for actions of the Sheriff's Department since the county has no authority o v er

 the Sheriff or his deputies. Estate of Drayton v. Nelson, 53 F.3d 165, 167–68 (7th Cir. 1994).

        Any claim against Indiana is barred by the Eleventh Amendment. "'The Eleventh

 Amendment bars private litigants' suits against nonconsenting states in federal courts, with th e

 exception of causes of action where Congress has abrogated the states' traditional immunity

 through its powers under the Fourteenth Amendment.'" de Lima Silva v. Dep't of Corrections,

 917 F.3d 546, 565 (7th Cir. 2019) (quoting Joseph v. Bd. of Regents of Univ. of Wis. Sys., 4 3 2

 F.3d 746, 748 (7th Cir. 2005)).

        Thus, the only remaining claims are against Deputy Thompson. Mr. Atwood provides no

 details about the nature of the arrest—when it occurred, what allegedly happened, or what

 misstatements Deputy Thompson made in the probable cause affidavit. 1 Thus, he has not pleaded

 any "factual content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged." Iqbal, 556 U.S. at 678. Further, for a claim of false arrest to



 1Mr. Atwood's original complaint did provide more detail, but because an amended complaint
 completely replaces the original, see Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017), any
 allegations made previously are irrelevant to this screening.
                                                 3
Case 1:20-cv-03161-JPH-TAB Document 24 Filed 04/22/21 Page 4 of 5 PageID #: 180




 succeed, Mr. Atwood must demonstrate a lack of probable cause. Howlett v. Hack, 794 F.3d 721,

 726 (7th Cir. 2015). "Probable cause is an absolute defense to claims of wrongful or false arrest

 under the Fourth Amendment in section 1983 suits." Ewell v. Toney, 853 F.3d 911, 919 (7th Cir.

 2017). "In other words, if an officer has probable cause to arrest a suspect, the arrest was not

 false." Id. Probable cause exists where a reasonable officer has reason to believe—consid ering

 the facts and circumstances within his knowledge—"that the suspect has committed, is

 committing, or is about to commit an offense." Id. (internal quotation marks and citation

 omitted). The officer can rely on information provided by eyewitnesses. Howlett, 749 F.3d at

 727. In the Court's original screening order, it noted that the probable cause affidavit supported a

 finding of probable cause based on two homeowners reporting to police that Mr. Atwood had

 entered their homes without permission. Dkt. 20 at 4. And while the amended complaint alleges

 that "[t]he errors of misstatement by . . . Kenneth Thompson's original affidavit were false," dkt.

 21 at 3, Mr. Atwood does not "point to any specific errors or misstatements." Ewell, 853 F.3d at

 919.

        The dismissal of the complaint will not in this instance lead to the dismissal of the actio n

 at present. Instead, Mr. Atwood shall have one more opportunity through May 14, 2021, in

 which to file an amended complaint. See Tate v. SCR Med. Transp., 809 F.3d 343, 346 (7th

 Cir. 2015) ("We've often said that before dismissing a case under 28 U.S.C. § 1915(e)(2)(B)(ii) a

 judge should give the litigant, especially a pro se litigant, an opportunity to amend his

 complaint."). If filed, the amended complaint shall have the words "Amended Complaint" and

 the proper case number, No. 1:20-cv-03161-JPH-TAB, on the first page. Any amended

 complaint will be screened pursuant to 28 U.S.C. § 1915A(b) and will completely replace the




                                                  4
Case 1:20-cv-03161-JPH-TAB Document 24 Filed 04/22/21 Page 5 of 5 PageID #: 181




 original complaint, so it must include all defendants, claims, factual allegations, and remedies

 Mr. Atwood wishes to pursue in this action.

                                   IV. Other Pending Motions

        Because Mr. Atwood's complaint fails to state a claim upon which relief can be gran ted,

 his motion for discovery, dkt. [16], and motion for summary judgment, dkt. [17], are denied a s

 premature. If Mr. Atwood files an amended complaint with a viable claim, the Court will issu e

 a pretrial schedule order with deadlines for discovery and dispositive motions after the complaint

 has been screened and the defendants have filed their answer.

                                          V. Conclusion

        Mr. Atwood's amended complaint fails to state a claim upon which relief can be granted.

 He shall have through May 14, 2021, in which to file an amended complaint. Failure to do so

 will result in the immediate dismissal of this case. Mr. Atwood's motion for discovery, dkt. [16],

 and motion for summary judgment, dkt. [17], are denied as premature.

 SO ORDERED.

Date: 4/22/2021




 Distribution:

 JESSE EDWARD ATWOOD
 141915
 BRANCHVILLE - CF
 BRANCHVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Caren L. Pollack
 POLLACK LAW FIRM, P.C.
 cpollack@pollacklawpc.com



                                                 5
